UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147917 Bio-Solutions Corp. (Exact name of registrant as specified in its charter) Nevada 98-0557171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1oop 410, Suite:200, San Antonio, TX 78209 (Address of principal executive offices) (Zip Code) (210)268-9490 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 25, 2012 Common stock, $0.001 par value BIO-SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 (Audited) F-2 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 and Development Stage from October 1, 2011 to March 31, 2012 (Unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 and Development Stage from October 1, 2011 to March 31, 2012 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 ITEM 1A RISK FACTORS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 6 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 7 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. MINE SAFETY DISCLOSURE 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 7 SIGNATURES 8 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three months ended March 31, 2012 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission on May 31, 2012. F-1 BIO-SOLUTIONS CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS MARCH 31, 2012 (UNAUDITED) AND DECEMBER 31, 2011 IN US$ (UNAUDITED) March 31, DECEMBER 31, ASSETS CURRENT ASSETS Cash $ $
